Opinión disidente emitida por el
Juez Asociado Sr. Todd, Jr.
Disiento. Considero que la declaración del testigo Daniel Ortiz Figueroa es insuficiente en derecho para corrobo-rar la del cómplice Alejandro Núñez en tal forma que deje satisfactoriamente probado que el aquí apelante era dueño de una banca de Boli-Pool. La declaración de Ortiz no conectó ni clara ni en ninguna otra forma, a mi juicio, al apelante con la manipulación, como dueño de una banca de Boli-Pool, cualesquiera que sean los elementos necesarios para demostrar cómo es que se efectúa dicha manipulación, lo que no aparece probado tampoco.